In an action to recover no-fault insurance benefits, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Mahon, J.), entered February 14, 2005, as, upon granting the plaintiffs’ motion, in effect, for reargument of their motion for summary judgment which was denied in a prior order dated May 11, 2004, and, in effect, for reargument of the defendant’s cross motion for summary judgment which was granted in the prior order dated May 11, 2004, granted that branch of the plaintiffs’ motion which was for summary judgment on the first cause of action and denied that branch of the defendant’s cross motion which was for summary judgment dismissing that cause of action.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and upon reargument, that branch of the plaintiffs’ motion which was for summary judgment on their first cause of action is denied and that branch of the defendant’s cross motion which was for summary judgment dismissing the first cause of action is granted, and the first cause of action is dismissed.
The defendant established its entitlement to judgment as a matter of law on the first cause of action on the ground that the policy limits had been exhausted (see New York & Presbyt. Hosp. v Allstate Ins. Co., 12 AD3d 579 [2004]; see also Pantaleone v *728Viewmore Homes, 225 AD2d 599 [1996]). The plaintiffs failed to raise a triable issue of fact.
The plaintiffs’ remaining contentions are without merit. Florio, J.P., Santucci, Goldstein and Skelos, JJ., concur.